Name: Council Regulation (EEC) No 1720/83 of 2 June 1983 on the application of Decision No 1/83 of the EEC-Iceland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  monetary relations;  executive power and public service;  international affairs
 Date Published: nan

 30. 6. 83 Official Journal of the European Communities No L 174/5 COUNCIL REGULATION (EEC) No 1720/ 83 of 2 June 1983 on the application of Decision No 1 / 83 of the EEC-Iceland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is necessary to apply that Decision in the Community , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 83 of the EEC-Iceland Joint Committee shall apply in the Community . The text of the Decision is annexed to this Regulation . Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Iceland (*) was signed on 22 July 1972 and entered into force on 1 April 1973 ; Whereas, by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 83 further amending Article 8 of that Protocol ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 2 June 1983 . For the Council The President N. BLÃ M ( ») OJ No L 301 , 31 . 12 . 1972 , p. 2 .